The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s restriction election filed January 31, 2022. Applicant elects Group I, (A) SEQ ID NO:2 and (ii) SEQ ID NO:31. Because no traverse is presented, this election is treated as without traverse. Claims 25-34 are pending. Claims 29-32 are withdrawn (the mutations in claim 30 do not correspond to the elected SEQ ID NO:31). Claims 25-28, 33 and 34, to the extent of the R1 domain in SEQ ID NO:31, are examined in the instant application.  
	Applicant’s Information Disclosure Statement filed June 4, 2019 has been considered. A signed copy is attached.
	Applicant’s earliest priority benefit for SEQ ID NO:31 is August 5, 2016.
The restriction is made FINAL.  
Specification
2. 	The disclosure is objected to because of the following: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See page 1, ln. 31, for example.
The disclosure is objected to because the Brief Description of the Drawings in the specification does not correspond to the drawings. For example, the drawings have Figs. 5A, 5B, 6A, 6B, 7A and 7B, however, the specification does not reference and describe (A) and (B) in these Figures.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
3. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. 	Claims 25-28, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 25, the metes and bounds of “overexpression” are unclear. The claim recites “expression and overexpression”. It is unclear how “expression” differs from “overexpression”, what level of expression corresponds to each of the terms, and how one skilled in the art can differentiate these two terms if they both control stomatal closure.
	Claim 25 is an incomplete claim because it does not result in controlling stomatal closure.
	In claim 25, it is unclear whether “a constitutively active AHA5 protein” is the protein encoded by the mutated AHA5 gene, or the constitutively active AHA5 protein is encoded by a different AHA5 gene.
	In claim 28, it is unclear whether the 107 amino acid consensus sequence is the R1 domain or the auto inhibitory C-terminus. Does Applicant intend for “consists in” to be “consist of”? 
	Correction and/or clarification is required. 
Claim Rejections - 35 USC § 112(a)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. 	Claims 25-28, 33 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for SEQ ID NO:31 and increasing stomatal closure, does not reasonably provide enablement for “a genetic mutation into the AHA5 gene…, wherein said mutation causes expression or overexpression of a constitutively active AHA5 protein” and “control stomatal closure”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
“’The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention.  Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’  In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).  That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.’”  In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”) “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  Wands, supra.  Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed.  Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”  Id.
Applicant’s working examples are three individual mutations, P50S or W857L in Arabidopsis thaliana and a W885L mutation in Zea mays. The W857L in A. thaliana appears to correlate to W885L in Z. mays. No other mutation is disclosed. AtAHA5P50S, AtAHA5W857L and ZmAHA5W885L showed a slower rate of water loss as compared to controls (Ex. 8). SEQ ID NO:31 is the elected sequence containing the ZmAHA5W885L mutation. Figures 5A and 5B show expression of wildtype AtAHA5 results in less water loss than control, mutant AtAHA5P50S results in less water loss than wildtype AtAHA5, and mutant AtAHA5W857L has the least water loss. Figures 6A and 6B show expression of ZmAHA5W885L results in less water loss than control. 
The claimed scope is not enabled because genetic mutation encompasses unspecified substitutions, deletions, additions, and combinations thereof anywhere within the sequence, so long as “said mutation causes expression or overexpression of a constitutively active AHA5 protein”. The AHA5 sequence is not set forth in the claims. It is not known if the AHA5 sequences are known for the claimed scope of plants, what mutations can be made in them to make them “constitutively active”, or whether the disclosed mutated AtAHA5 and ZmAHA5 sequences in Applicant’s disclosure can be used in other plant species to control stomatal closure. Applicant provides no guidance as to what positions or regions of an AHA5 sequence can be mutated to produce a constitutively active AHA5 protein. While one skilled in the art can readily make mutations to a sequence such as SEQ ID NO:2, further guidance is needed as to what mutations would render them constitutively active to enable the claimed method. Conservative amino acid substitutions will likely produce a protein that has the same functional activity as the wildtype AHA5, while other mutations may destroy its activity altogether. The claims encompass inoperable embodiments but the specification provides no guidance as to how such inoperable embodiments can be readily eliminated without undue experimentation. The amount of experimentation required to practice the claimed methods is more than routine—it is undue. Accordingly, Applicant has not enabled the genetic mutation scope as claimed without undue experimentation.
Moreover, the scope of “control stomatal closure” encompasses both increasing and decreasing stomatal closure. Applicant discloses the P50S or W857L in A. thaliana and the W885L mutation in Z. mays increase stomatal closure, resulting in smaller stomatal apertures (Fig. 7). Applicant has no working example of decreasing stomatal closure by expression or overexpression of a constitutively active AHA5 protein. Applicant provides no guidance and has no working example of a mutated and constitutively active AHA5 protein that decreases stomatal closure. It is unpredictable what mutations in AHA5 would decrease stomatal closure. Thus, Applicant has not fully enabled the scope of “control stomatal closure” as commensurate in scope with the claims without undue experimentation. 
Accordingly, weighing all the Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed as commensurate in scope with the claims.
7. 	Claims 25-28, 33 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.”  Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010).   To satisfy the written description requirement of 35 USC 112, first paragraph, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.”  
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.”  Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000).  “In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue.”  Id.  Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention.  Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”)  While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough.  Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010).  Rather, it is the specification itself that must demonstrate possession.  Id.
Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978).  All that is required is that the specification demonstrate to a person of ordinary skill in the art that the inventor was in possession of the invention.  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
Applicant’s disclosure is as set forth above. The recitation of “a genetic mutation into the AHA5 gene…, wherein said mutation causes expression or overexpression of a constitutively active AHA5 protein in the plant cell” lacks adequate written description for the following reasons. First of all, AHA5 genes from A. thaliana and Z. mays are not representative of AHA5 genes from other sources. The claims encompass mutants and allelic variants and thus imply that structural variants exist in nature, yet no structural variant has been disclosed. The claims also encompass AHA5 sequences from other species. The disclosure of the structures of SEQ ID Nos. 1 and 2 from A. thaliana and Z. mays, respectively, do not allow one skilled in the art to predict the structures of other AHA5 sequences. The implication is that there is a gene and a protein other than that disclosed which exists in nature, but the structure thereof is not known. Thus, there are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine such mutants, allelic variants and AHA5 sequences from other plants and organisms, absent further guidance. Secondly, there is an insufficient number of mutated sequences disclosed which are constitutively active to allow one skilled in the art to predictably determine other mutated sequences within the claimed scope to control stomatal closure. P50S and W857L from A. thaliana and W885L from Z. mays, wherein W885L in Z. mays appears to correspond to W857L from A. thaliana, do not allow one skilled in the art to predict the structures of other constitutively active AHA5 proteins. While one skilled in the art can readily generate a population of mutated sequences from the elected SEQ ID NO:2, it is unpredictable which sequences within the population would be constitutively active and can control stomatal closure in a plant. 
Accordingly, there is lack of adequate description to inform a skilled artisan that Applicant was in possession of the claimed invention at the time of filing. See Written Description guidelines published in Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111.
Remarks
8. 	No claim is allowed. The claims are free of the prior art. The closest prior art teaches a mutation in the AHA2 gene but does not teach or suggest a mutated AHA5 gene that is constitutively active (US Pat. No. 20160032312 (Applicant’s IDS)).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG T BUI/Primary Examiner, Art Unit 1663